EXECUTION COPY

 

AMENDMENT NO. 6 TO THE
CREDIT AGREEMENT


Dated as of March 8, 2005

AMENDMENT NO. 6 TO THE CREDIT AGREEMENT

among ALPHARMA INC., a Delaware corporation ("Holdings"), the banks, financial
institutions and other lenders party hereto, and BANK OF AMERICA, as
administrative agent and collateral agent (the "Administrative Agent"), as
parties to the Credit Agreement referred to below.



PRELIMINARY STATEMENTS:



Alpharma Operating Corporation, a Delaware corporation (the "Company"), Alpharma
USPD Inc., a Maryland corporation (together with the Company and the Subsidiary
Borrowers party thereto, the "Borrowers"), Holdings, the Lender Parties and the
Administrative Agent have entered into a Credit Agreement dated as of October 5,
2001, as amended by Amendment No. 1 dated as of December 16, 2002, Amendment No.
2 dated as of April 3, 2003, Amendment No. 3 dated as of December 18, 2003,
Amendment No. 4 dated as of April 19, 2004 and Amendment No. 5 dated as of
August 3, 2004 (as further amended, supplemented or otherwise modified from time
to time, the "Credit Agreement"). Capitalized terms not otherwise defined in
this Amendment have the same meanings as specified in the Credit Agreement.
Holdings and the Required Lenders have agreed to amend the Credit Agreement as
hereinafter set forth.

SECTION 1.     Amendments to Credit Agreement. The Credit Agreement is,
effective as of the date hereof and subject to the satisfaction of the
conditions precedent set forth in Sections 3(a) and (b), hereby amended as
follows:

 a. Article I is amended by adding the following new terms in alphabetical
    order:

    "Euro Credit Facility" means one or more credit facilities or other
    extensions of bank credit, whether or not secured, of Euro Holdco or one or
    more of its Subsidiaries in an aggregate principal amount up to $75 million
    less any amounts outstanding under the Euro Notes in excess of $225 million,
    secured by substantially all of the assets of Euro Holdco and the assets of
    certain of its Subsidiaries.

    "Euro Holdco" means a newly formed company that is a direct or indirect
    wholly owned subsidiary of the Company and the direct or indirect owner of
    some or all of the European Subsidiaries of Holdings.

    "Euro Notes" means senior notes of Euro Holdco or one of its Subsidiaries
    issued for cash in an aggregate principal amount of up to $300 million less
    any amounts outstanding under the Euro Credit Facility, containing
    restrictive covenants, defaults, required prepayment, required redemption or
    other similar terms which, when taken as a whole, are not more restrictive
    on, or less favorable to, Euro Holdco and its Subsidiaries in any material
    respect than such terms contained in the Debt Securities outstanding on
    December 31, 2004 are to Holdings and its Subsidiaries, and the issuance of
    any such notes in a registered exchange offer for such initially issued
    notes that have been issued in a private placement.

    "Senior Notes" means the issuance by Holdings of senior notes (A) in an
    aggregate principal amount of no more than $200 million at any time
    outstanding, (B) containing terms relating to amortization, maturity, and
    other material terms and covenants that, when taken as a whole, are not less
    favorable in any material respect to the Loan Parties or the Lender Parties
    than the comparable terms of the Debt Securities outstanding on December 31,
    2004 and (C) the proceeds of which are used first to prepay the outstanding
    amount of Term Advances, together with accrued interest to the date of
    prepayment, second after prepayment in full of the Term Advances, to prepay
    the outstanding amount of Revolving Credit Advances, together with accrued
    interest to the date of prepayment and third after prepayment in full of the
    Revolving Credit Advances, to refinance all or a portion of the Existing
    Notes, including accrued and unpaid interest, prepayment premiums and all
    reasonable costs and expenses incurred in connection with such refinancing;
    and the issuance of any such notes in a registered exchange offer for such
    initially issued notes that have been issued in a private placement.

 b. The definition of "Consolidated EBITDA" in Article I is further amended by
    inserting in lieu of the period after clause (p) therein the following new
    clauses to read as follows:

    "plus (q) all cash restructuring charges incurred from January 1, 2005
    through December 31, 2005 in connection with initiatives designed primarily
    to reduce selling, general and administrative expenses in worldwide
    operations, up to a maximum aggregate amount equal to $30,000,000 minus the
    aggregate amount of all such charges incurred from July 1, 2004 through
    December 31, 2004 plus (r) all non-cash expenses taken in connection with
    employee stock options and other employee equity awards following adoption
    of Financial Accounting Standard 123R."

 c. Section 2.05(b)(ii) is amended by (i) inserting a semi-colon in lieu of the
    period at the end thereof and (ii) inserting the words "provided that any
    prepayment of amounts of Revolving Credit Advances outstanding thereunder in
    respect of Net Cash Proceeds of any Debt incurred under Section
    5.02(b)(iii)(O) or Section 5.02(b)(iii)(P) or Section 5.02(b)(iii)(Q) shall
    not result in a reduction in Revolving Credit Commitments." at the end
    thereof.
 d. Section 2.06(b)(ii) is amended by (i) inserting a comma in lieu of the word
    "and" at the end of clause (B)(1) of the parenthetical contained therein,
    (ii) inserting after clause (B)(2) of the parenthetical contained therein
    the following new clause to read as follows:

    "and (3) so long as the entire outstanding amount of the Term Advances and
    all accrued interest thereon has been repaid in full, Section
    5.02(b)(iii)(Q)."

    and (iii) inserting "(vi)" in lieu of "(v)" in the last sentence thereof.

    Section 2.06(b)(vi) is amended by (i) inserting the words ", provided that
    any prepayment of amounts of Revolving Credit Advances outstanding
    thereunder in respect of Net Cash Proceeds of any Debt incurred under
    Section 5.02(b)(iii)(O) or Section 5.02(b)(iii)(P) or Section
    5.02(b)(iii)(Q) shall not be required to be deposited into the L/C Cash
    Collateral Account" before the first semi-colon therein and (ii) inserting
    the words "(subject to the proviso above)" before the first parenthetical
    contained therein. Section 5.02(a) is amended by (i) deleting the word "and"
    at the end of clause (viii) thereof, (ii) inserting a semi-colon in lieu of
    the period at the end of clause (ix) thereof and (iii) inserting after
    clause (ix) therein the following new clause to read as follows:
    
    "(x) Liens securing the Euro Credit Facility provided that no such Lien
    shall extend to or cover any Collateral or any assets other than assets of
    Euro Holdco and its Subsidiaries."
    
    Section 5.02(b)(iii) is amended by (i) deleting the word "and" at the end of
    clause (M) thereof, (ii) inserting a semi-colon in lieu of the period at the
    end of clause (N) thereof and (iii) by inserting after clause (N) thereof
    the following new clauses to read as follows:
    
    "(O)     the Euro Credit Facility;
    
    (P)     the Euro Notes;
    
    (Q)     the Senior Notes; and
    
    (R)     any senior subordinated guaranty by Holdings of the Euro Notes
    provided that such guaranty contains subordination provisions satisfactory
    to the Administrative Agent and in any event no less favorable to the
    Lenders than the subordination provisions in the Existing Notes."
    
    Section 5.02(f) is amended by (i) deleting the word "and" at the end of
    clause (xi) thereof, (ii) inserting the words "or the Senior Notes" at the
    end of clause (xii) thereof, (iii) inserting a semi-colon in lieu of the
    period at the end of clause (xii) thereof and (iv) inserting after clause
    (xii) thereof the following new clauses to read as follows:
    
    "(xiii) Investments by the Company in Euro Holdings, in an amount not to
    exceed in any Fiscal Year an amount equal to the cash dividends or
    distributions paid by Euro Holdings to the Company in such Fiscal Year; and
    
    (xiv) any senior subordinated guaranty by Holdings of the Euro Notes
    provided that such guaranty contains subordination provisions satisfactory
    to the Administrative Agent and in any event no less favorable to the
    Lenders than the subordination provisions in the Existing Notes."
    
    Section 5.02(g)(ix) is amended by inserting the words "and the Senior Notes"
    immediately before the period at the end thereof. Section 5.02(j)(xi) is
    amended by inserting the words ", the Senior Notes or both" immediately
    before the comma at the end thereof. Section 5.02(q) is amended by (i)
    deleting the word "and" at the end of clause (ix) thereof, (ii) inserting a
    comma at the end of clause (ix) thereof and (iii) by inserting in lieu of
    the period after clause (x) therein the following new clauses to read as
    follows:
    
    "(xi) the Senior Notes, (xii) the Senior Subordinated Notes, (xiii) the Euro
    Notes and (xiv) the Euro Credit Facility."
    
    Section 5.03(b) is amended by inserting the words "(except that in the case
    of the fiscal year ending on December 31, 2004 the documents required to be
    delivered pursuant to this Section 5.03(b) do not need to be delivered until
    April 30, 2005 or any earlier time that such documents are available)"
    immediately before the first comma thereof. The table in Section 5.04(a) is
    amended in full to read as follows:

    Measurement Period
    
    Ratio
    
    December 31, 2001 to September 30, 2002
    December 31, 2002 to September 30, 2003
    December 31, 2003 to June 30, 2004
    September 30, 2004 to December 31, 2004
    March 31, 2005 to December 31, 2005
    March 31, 2006 and thereafter
    
    5.25:1.0
    4.50:1.0
    4.00:1.0
    4.25:1.0
    4.00:1.0
    3.50:1.0

    The table in Section 5.04(d) is amended in full to read as follows:

    Measurement Period
    
    Ratio
    
    December 31, 2001 to September 30, 2002
    December 31, 2002 to September 30, 2003
    December 31, 2003 to June 30, 2004
    September 30, 2004 to December 31, 2004
    March 31, 2005 to December 31, 2005
    March 31, 2006 and thereafter
    
    2.50:1.0
    3.00:1.0
    3.50:1
    3.00:1
    3.25:1.0
    3.50:1.0

    Section 5.04(e) is amended by inserting after clause (vi) therein the
    following new clause to read as follows:
    
    "less (vii) commencing with the Fiscal Quarter ending December 31, 2004, the
    aggregate amount of goodwill impairment charges related to the valuation of
    the U.S. generic products business and non-cash charges incurred as a result
    of asset valuation impairments of deferred tax assets and the Piscataway,
    New Jersey facility, in an aggregate amount not to exceed $250 million."
    
    SECTION 2.   100% Consent Amendment to Credit Agreement [Conditions
    precedent to effectiveness of this Section 2 were not met]. The Credit
    Agreement is, effective as of the date hereof and subject to the
    satisfaction of the conditions precedent set forth in Section 3(c), hereby
    amended as follows:
    
    (a)     Article I is amended by adding the following new term in
    alphabetical order:
    
    "Amendment No. 6" means Amendment No. 6 to the Credit Agreement, dated as of
    March 8, 2005, among Holdings, the Administrative Agent and the Lenders.
    
    (b)     The definition of "Termination Date" in Article I of the Credit
    Agreement is amended in full to read as follows:
    
    "Termination Date" means (a) in respect of Term A Advances, Letters of
    Credit, Revolving Credit Advances, Letter of Credit Advances and Swing Line
    Advances, the earliest of (i) the sixth anniversary of the Closing Date and
    (ii) the date of termination in whole of the Commitments pursuant to
    Section 2.05 or 6.01; and (b) in respect of Term B Advances the earliest of
    (i) the seventh anniversary of the Closing Date and (ii) the date of
    termination in whole of the Commitments pursuant to Section 2.05 or 6.01.
    
    (c)     Section 5.02 is amended by inserting after clause (t) thereof the
    following new clause to read as follows:
    
    "(u) Revolving Credit Availability. Allow the aggregate amount of Unused
    Revolving Credit Commitments to be less than $75 million for (i) the three
    month period from and including the date of the prepayment referred to in
    Section 3(c)(y) of Amendment No. 6 or (ii) at least 30 consecutive days
    prior to, and for the three month period from and including, the date of any
    repayment at maturity of the Existing Notes."

    SECTION 3.     Conditions of Effectiveness.

    (a)     This Amendment (other than Sections 1 and 2) shall become effective
    as of the date first above written (or, in the case of Section 1(k),
    December 31, 2004) when, and only when, the Administrative Agent shall have
    received (x) counterparts of this Amendment executed by Holdings and the
    Required Lenders or, as to any of the Lenders, advice satisfactory to the
    Administrative Agent that such Lender has executed this Amendment and (y)
    counterparts of the Consent appended hereto (the "Consent"), executed by
    each of the Loan Parties (other than Holdings);
    
    (b)     Section 1 of this Amendment shall become effective as of the date
    hereof (or, in the case of Section 1(k), December 31, 2004) when and only
    when the Amendment (other than Section 2) shall have become effective and
    the Administrative Agent shall have received (x) the payment of all accrued
    fees and expenses of the Administrative Agent (including the reasonable
    accrued fees and expenses of counsel to the Administrative Agent invoiced on
    or prior to the date hereof) and (y) all of the following documents, each
    such document dated the date of receipt thereof by the Administrative Agent
    (unless otherwise specified), in form and substance satisfactory to the
    Administrative Agent:
    
     i.  Certified copies of (A) the resolutions of the Board of Directors of
         (1) Holdings approving this Amendment and the matters contemplated
         hereby and (2) each other Loan Party evidencing approval of the Consent
         and (B) all documents evidencing other necessary corporate action and
         governmental approvals, if any, with respect to this Amendment, the
         Consent and all other matters contemplated hereby;
     ii. A certificate signed by a duly authorized officer of Holdings stating
         that: (A) the representations and warranties contained in Section 5
         hereof and in the Loan Documents are true and correct on and as of the
         date of such certificate as though made on and as of such date other
         than any such representations or warranties that, by their terms, refer
         to a date other than the date of such certificate, and (B) no event has
         occurred and is continuing that constitutes a Default; and
    
         (c)     Section 2 of this Amendment shall become effective as of the
         date hereof when and only when (w) Section 1 shall have become
         effective, (x) the Administrative Agent shall have received
         counterparts of this Amendment executed by each of the Lenders or, as
         to any of the Lenders, advice satisfactory to the Administrative Agent
         that such Lender has executed this Amendment, (y) the Borrower shall
         have made an optional prepayment of the outstanding Advances in an
         amount equal to at least $100 million to be applied to permanently
         prepay outstanding Advances in accordance with Section 2.06(a) of the
         Credit Agreement and (z) the aggregate amount of the Unused Revolving
         Credit Commitments is and has been greater than or equal to $75 million
         for a period of at least 30 consecutive days prior to the date of the
         prepayment referred to in clause (y).
    
         SECTION 4.     Representations and Warranties of Holdings. Holdings
         hereby represents and warrants as follows:
    
         (a)     Each Loan Party is duly organized, validly existing and in good
         standing under the laws of the jurisdiction of its incorporation or
         formation.
    
         (b)     The execution, delivery and performance by each Loan Party of
         this Amendment and the Consent, as applicable, to which it is a party,
         are within such Person's corporate or other powers, have been duly
         authorized by all necessary corporate or other action and do not
         (i) contravene such Person's Constitutive Documents, (ii) violate any
         Requirement of Law, (iii) conflict with or result in the breach of, or
         constitute a default under, any contract, loan agreement, indenture,
         mortgage, deed of trust, lease or other instrument binding on or
         affecting any Loan Party, any of its Subsidiaries or any of their
         properties or (iv) except for the Liens created under the Collateral
         Documents, result in or require the creation or imposition of any Lien
         upon or with respect to any of the properties of any Loan Party or any
         of its Subsidiaries.
    
         (c)     No Governmental Authorization, and no other authorization or
         approval or other action by, and no notice to or filing with, any
         Governmental Authority or any other third party is required for the due
         execution, delivery or performance by any Loan Party of this Amendment
         or the Consent.
    
         (d)     This Amendment and the Consent have been duly executed and
         delivered by each Loan Party which is a party thereto. This Amendment
         and the Consent are legal, valid and binding obligations of each Loan
         Party which is a party thereto, enforceable against each such Loan
         Party in accordance with their respective terms.
    
         (e)     There is no action, suit, investigation, litigation or
         proceeding affecting any Loan Party or any of its Subsidiaries pending
         or, to the knowledge any Loan Party, threatened before any Governmental
         Authority or arbitrator that purports to affect the legality, validity
         or enforceability of this Amendment or the Consent, or the consummation
         of any of the transactions contemplated hereby.
    
         (f)     The execution, delivery and performance of this Amendment and
         the Consent do not adversely affect the Liens created under any of the
         Collateral Documents.
    
         SECTION 5.     Reference to and Effect on the Loan Documents. (a) On
         and after the effectiveness of this Amendment, each reference in the
         Credit Agreement to "this Agreement", "hereunder", "hereof" or words of
         like import referring to the Credit Agreement, and each reference in
         the Notes and each of the other Loan Documents to "the Credit
         Agreement", "thereunder", "thereof" or words of like import referring
         to the Credit Agreement, shall mean and be a reference to the Credit
         Agreement, as amended by this Amendment.
    
          b. The Credit Agreement, the Notes and each of the other Loan
             Documents, as specifically amended by this Amendment, are and shall
             continue to be in full force and effect and are hereby in all
             respects ratified and confirmed. Without limiting the generality of
             the foregoing, the Collateral Documents and all of the Collateral
             described therein do and shall continue to secure the payment of
             all Obligations of the Loan Parties under the Loan Documents, in
             each case as amended by this Amendment.
          c. The execution, delivery and effectiveness of this Amendment shall
             not, except as expressly provided herein, operate as a waiver of
             any right, power or remedy of any Lender or the Agent under any of
             the Loan Documents, nor constitute a waiver of any provision of any
             of the Loan Documents.

SECTION 6.     Costs, Expenses The Borrower agrees to pay on demand all costs
and expenses of the Administrative Agent in connection with the preparation,
execution, delivery and administration, modification and amendment of this
Amendment and the other instruments and documents to be delivered hereunder
(including, without limitation, the reasonable fees and expenses of counsel for
the Administrative Agent) in accordance with the terms of Section 8.04 of the
Credit Agreement.

SECTION 7.     Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by telecopier
shall be effective as delivery of a manually executed counterpart of this
Amendment.

SECTION 8.     Governing Law. This Amendment shall be governed by, and construed
in accordance with, the laws of the State of New York.

[remainder of this page intentionally left blank]



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

ALPHARMA INC.

By: Matthew T. Farrell
Title: Executive Vice President, Finance & Chief Financial Officer

 

BANK OF AMERICA, N.A.,
as Administrative Agent
By: Angela Lau
Title: Assistant Vice President

Agreed as of the date first above written

BANK OF AMERICA, N.A.,
as Collateral Agent and Lender
By: Joseph L. Corah
Title: Senior Vice President


Agreed as of the date first above written:


AMMC CDO I, LIMITED
By: American Money Management Corp.,
as Collateral Manager
By:/s/ Chester M. Eng
Title: Senior Vice President

AMMC CDO II LIMITED
By: American Money Management Corp.,
as Collateral Manager
By:/s/ Chester M. Eng
Title: Senior Vice President

AMMC CDO III LIMITED
By: American Money Management Corp.,
as Collateral Manager
By:/s/ Chester M. Eng
Title: Senior Vice President

BALLANTYNE FUNDING LLC
By: /s/ Meredith J. Koslick
Title: Assistant Vice President

BEAR STEARNS INVESTMENT PRODUCTS INC.
By: /s/ Jonathan Weiss
Title: Authorized Signatory

BLACK DIAMOND CLO 1998-1 LTD.
By:/s/ Alan Corkish
Title: Director

BLACK DIAMOND CLO 2000-1 LTD.
By:/s/ Alan Corkish
Title: Director

BLACK DIAMOND CLO 2005-2
By: /s/ Wendy Ebanks
Title: Director

BLACK DIAMOND INTERNATIONAL FUNDING LTD.
By: /s/ Alan Corkish
Title: Director

BNP PARIBAS OSLO BRANCH
By: /s/ Paul-Francois Gauvin
Title: Managing Director

CANADIAN IMPERIAL BANK OF COMMERCE
By: /s/ Charles Henry
Title: Managing Director

By: /s/ John O'Dowd
Executive Director

CLASSIC CAYMAN B.D. LIMITED
By: /s/ Janet Wolff
Title: Authorized Signatory

By: /s/ John Fitzgerald
Title: Authorized Signatory

DENALI CAPITAL LLC, managing member of DC Funding Partners, portfolio manager
for DENALI CAPITAL CLO I, LTD., or an affiliate
By: /s/ David Killian
Title: Chief Financial Officer

DENALI CAPITAL LLC, managing member of DC Funding Partners, portfolio manager
for DENALI CAPITAL CLO II, LTD., or an affiliate
By: /s/ David Killian
Title: Chief Financial Officer

DENALI CAPITAL LLC, managing member of DC Funding Partners, portfolio manager
for DENALI CAPITAL CLO III, LTD., or an affiliate
By: /s/ David Killian
Title: Chief Financial Officer

DNB NOR BANK ASA
By: /s/ Philip F. Kurpiewski
Title: Senior Vice President
By: /s/ Henrik Asland
Title: Senior Vice President

EMERALD ORCHARD LIMITED
By: /s/ John Hall
Title: Senior Manager

FIRST TRUST/HIGHLAND CAPITAL FLOATING RATE INCOME FUND
By: Highland Capital Management, L.P.,
its Investment Sub-Advisor
By: /s/ Todd Travers
Title: Senior Portfolio Manager

FLAGSHIP CLO 2001-1
by Flagship Capital Management, Inc.
By: /s/ Eric S. Meyer
Title: Director

FLAGSHIP CLO II
by Flagship Capital Management, Inc.
By: /s/ Eric S. Meyer
Title: Director

HIGHLAND FLOATING RATE ADVANTAGE FUND
By: Highland Capital Management, L.P.,
its Investment Advisor
By: /s/ Todd Travers
Title: Senior Portfolio Manager

HIGHLAND FLOATING RATE LIMITED LIABILITY COMPANY
By: Highland Capital Management, L.P.,
its Investment Advisor
By: /s/ Todd Travers
Title: Senior Portfolio Manager

HIGHLAND LOAN FUNDING V, LTD.
By: Highland Capital Management, L.P.,
as Collateral Manager
By: /s/ Todd Travers
Title: Senior Portfolio Manager

LOAN FUNDING IV, LLC
By: Highland Capital Management, L.P.,
as Portfolio Manager
By: /s/ Todd Travers
Title: Senior Portfolio Manager

LOAN FUNDING VII LLC
By: Highland Capital Management, L.P.,
as Collateral Manager
By: /s/ Todd Travers
Title: Senior Portfolio Manager

LOAN STAR STATE TRUST
By its Investment Manager,
Highland Capital Management, L.P.,
By its General Partner, Strand Advisors, Inc.
By: /s/ Todd Travers
Title: Senior Portfolio Manager

NATIONAL CITY BANK
By: /s/ Michael A. Moose
Title: Assistant vice President

PAMCO CAYMAN, LTD.
By: Highland Capital Management, L.P.
as Collateral Manager
By: /s/ Todd Travers
Title: Senior Portfolio Manager

PIONEER FLOATING RATE TRUST
By: Highland Capital Management, L.P.,
its Sub-Advisor
By: /s/ Todd Travers
Title: Senior Portfolio Manager

PROTECTIVE LIFE INSURANCE COMPANY
By: /s/ Philip Passafiume
Title: VP Investments

SEABOARD CLO 2000 LTD.
APEX (IDM) CDO I, LTD.
By: Babson Capital Management LLC as Collateral Manager
By: /s/ Marcus G. Sowelll
Title: Managing Director

SMOKY RIVER CDO, L.P.,
By RBC Leveraged Capital as Portfolio Advisor
By: /s/ Melissa Marano
Title: Authorized Signatory

SPIRET IV LOAN TRUST 2003-B
By: Wilmington Trust Company
no in its individual capacity but solely as trustee
By: /s/ Rachel L. Simpson
Title: Financial Services Officer

THE TRAVELERS INSURANCE COMPANY
By: /s/ Matthew J. McInerny
Title: Investment Banker

TRS 1 LLC
By: /s/ Deborah O'Keeffe
Title: Vice President

WESTLB AG, NY BRANCH
By: /s/ David E. Wagner
Title: Executive Director

WIND RIVER CLO I LTD.
By: McDonnell Investment Management, LLC,
As Manager
By: /s/ Kathleen A. Zarn
Title: Vice President

 

CONSENT

Dated as of March 8, 2005

Each of the undersigned, as Guarantors under, as applicable, the (i) Parent
Guaranty dated as of October 5, 2001, (ii) Subsidiary Guaranty dated as of
October 5, 2001 or (iii) Subsidiary Guaranty dated as of December 26, 2001, in
each case in favor of the Secured Parties referred to therein (collectively, the
"Guaranty"), hereby consents to the foregoing Amendment and hereby confirms and
agrees that (a) notwithstanding the effectiveness of such Amendment, the
Guaranty is, and shall continue to be, in full force and effect and is hereby
ratified and confirmed in all respects, except that, on and after the
effectiveness of such Amendment, each reference in the Guaranty to the "Credit
Agreement", "thereunder", "thereof" or words of like import shall mean and be a
reference to the Credit Agreement, as amended by such Amendment, and (b) each of
the Collateral Documents to which such Guarantor is a party and all of the
Collateral described therein do, and shall continue to, secure the payment of
all of the Secured Obligations (in each case, as defined therein).

ALPHARMA OPERATING CORPORATION


By: /s/ Robert F. Wrobel
Title: Secretary


ALPHARMA USPD INC.


By: /s/ Robert F. Wrobel
Title: Secretary



ALPHARMA U.S. INC.


By: /s/ Robert F. Wrobel
Title: Secretary



BARRE PARENT CORPORATION



By: /s/ Robert F. Wrobel
Title: Secretary




G.F. REILLY COMPANY



By: /s/ Robert F. Wrobel
Title: Secretary



PARMED PHARMACEUTICALS, INC.



By: /s/ Robert F. Wrobel
Title: Secretary



ALPHARMA EURO HOLDINGS INC.



By: /s/ Christopher J.N. Towner
Title: Secretary



ALPHARMA (BERMUDA) INC.



By: /s/ Christopher J.N. Towner
Title: Secretary



ALPHARMA USHP INC.



By: /s/ Christopher J.N. Towner
Title: Secretary



ALPHARMA US PHARMACEUTICAL LLC



By: /s/ Robert F. Wrobel
Title: Secretary



ALPHARMA ANIMAL HEALTH COMPANY



By: /s/ Robert F. Wrobel
Title: Secretary





MIKJAN CORPORATION



By: /s/ Robert F. Wrobel
Title: Secretary



ALPHARMA NW INC.



By: /s/ Robert F. Wrobel
Title: Secretary



NMC LABORATORIES, INC.



By: /s/ Robert F. Wrobel
Title: Secretary



US ORAL PHARMACEUTICALS PTY LTD



By: /s/ Robert F. Wrobel
Title: Secretary



ALPHARMA HOLDINGS INC.



By: /s/ Christopher J.N. Towner
Title: Secretary



ALPHARMA PHARMACEUTICALS INC.



By: /s/ Christopher J.N. Towner
Title: Secretary



POINT HOLDINGS INC.



By: /s/ John W. LaRocca
Title: Secretary




PUREPAC PHARMACEUTICAL HOLDINGS INC.



By: /s/ Robert F. Wrobel
Title: Secretary



ALPHARMA BRANDED PRODUCTS

DIVISION INC.



By: /s/ Robert F. Wrobel
Title: Secretary



PUREPAC PHARMACEUTICAL CO.



By: /s/ Robert F. Wrobel
Title: Secretary



ALPHARMA INVESTMENT INC.



By: /s/ Robert F. Wrobel
Title: Secretary